DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10-14, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu et al. (hereinafter “Zhu” US 2018 / 0047337).

As pertaining to Claim 1, Zhu discloses (see Fig. 5B and Fig. 6A) a control method of a light-emitting diode apparatus (1; see Page 2, Para. [0028]), comprising:
applying a pre-reset voltage (i.e., an initial voltage of a data signal) to a control terminal (i.e., a gate terminal) of a driving transistor (T0) of the light-emitting diode apparatus (1) in a pre-resetting stage (i.e., see an initial portion of period (t1) in Fig. 6A) to pre-reset the control terminal (i.e., the gate terminal) of the driving transistor (T0), wherein the driving transistor (T0) has a first terminal (i.e., a drain or source terminal) and a second terminal (i.e., a source or drain terminal), the pre-reset voltage (i.e., the initial voltage of a data signal) increases a voltage difference between the control terminal (i.e., the gate terminal) and the first terminal (i.e., a drain or source terminal) of the driving transistor (T0);
resetting the control terminal (i.e., the gate terminal) of the driving transistor (T0) of the light-emitting diode apparatus (1) by using a reset voltage source (i.e., see (Vint)) in a first resetting stage (i.e., see a latter portion of period (t1) in Fig. 6A);
compensating the control terminal (i.e., the gate terminal) of the driving transistor (T0) to a compensation voltage in a compensation stage (see (t2) in Fig. 6A); and
providing, by the driving transistor (T0), a driving current in a light emission stage (i.e., see (t3) in Fig. 6A) to drive a light-emitting diode (see (OLED)) of the light-emitting diode apparatus (1) to emit light,
wherein the pre-reset voltage (i.e., an initial voltage of a data signal) is different from a voltage provided from the reset voltage source (i.e., see (Vint); and note that the data signal “data” is different from the signal “Vint”; see Page 3, Para. [0044] and Page 5, Para. [0065]-[0071]).

As pertaining to Claim 2, Zhu discloses (see Fig. 5B and Fig. 6A) that the pre-reset voltage (i.e., the initial voltage of the data signal) is a voltage of a data signal coupled to the control terminal (i.e., the gate terminal) of the driving transistor (T0) through at least one capacitor (C1; see Page 5, Para. [0067]).

As pertaining to Claim 3, Zhu discloses (see Fig. 5B and Fig. 6A) resetting the second terminal (i.e., a source or drain terminal) of the driving transistor (T0) to a target voltage (again, see (Vint)) in a second resetting stage (i.e., see periods (t2, t3) in Fig. 6A for any driving cycle) to increase a voltage difference between the first terminal (i.e., a drain or source terminal) and a second terminal (i.e., a source or drain terminal) of the driving transistor (T0), wherein the second terminal (i.e., a source or drain terminal) of the driving transistor (T0) is coupled to the light-emitting diode (OLED; again, see Page 5, Para. [0065]-[0071]).

As pertaining to Claim 4, Zhu discloses (see Fig. 5B and Fig. 6A) that a start time point of the light emission stage (i.e., see (t3) in Fig. 6A) is between a start time point and an end time point of the second resetting stage (i.e., see periods (t2, t3) in Fig. 6A for any driving cycle; and again, see Page 5, Para. [0065]-[0071]).

As pertaining to Claim 10, Zhu discloses (see Fig. 5B and Fig. 6A) that the compensation voltage is a difference value between a voltage level of a high voltage 

As pertaining to Claim 11, Zhu discloses (see Fig. 5B and Fig. 6A) a light-emitting diode apparatus (1; see Page 2, Para. [0028]), comprising:
a driving transistor (T0) having a first terminal (i.e., a drain or source terminal), a second terminal (i.e., a source or drain terminal) and a control terminal (i.e., a gate terminal); and
a light emitting diode (OLED), wherein an anode and a cathode of the light-emitting diode (OLED) are respectively coupled to the second terminal (i.e., a drain or source terminal) of the driving transistor (T0) and a low voltage source (Vee), a first terminal (i.e., a source or drain terminal) of the driving transistor (T0) is coupled to a high voltage source (Vdd), the control terminal (i.e., a gate terminal) of the driving transistor (T0) receives a pre-reset voltage (i.e., an initial voltage of a data signal) in a pre-resetting stage (i.e., see an initial portion of period (t1) in Fig. 6A) to be pre-reset, the control terminal (i.e., the gate terminal) of the driving transistor (T0) receives a reset voltage (see (Vint)) in a first resetting stage (i.e., see a latter portion of period (t1) in Fig. 6A) to be reset, the control terminal (i.e., the gate terminal) of the driving transistor (T0) is compensated to a compensation voltage in a compensation stage (see (t2) in Fig. 6A), and the driving transistor (T0) provides a driving current in a light emission stage (i.e., see (t3) in Fig. 6A) to drive the light-emitting diode (OLED) to emit light, wherein the pre-reset voltage (i.e., the initial voltage of a data signal) increases a voltage 
wherein the pre-reset voltage (i.e., an initial voltage of a data signal) is different from a voltage provided from the reset voltage source (i.e., see (Vint); and note that the data signal “data” is different from the signal “Vint”; see Page 3, Para. [0044] and Page 5, Para. [0065]-[0071]).

As pertaining to Claim 12, Zhu discloses (see Fig. 5B and Fig. 6A) that the pre-reset voltage (i.e., the initial voltage of the data signal) is a voltage of a data signal coupled to the control terminal (i.e., the gate terminal) of the driving transistor (T0) through at least one capacitor (C1; see Page 5, Para. [0067]).

As pertaining to Claim 13, Zhu discloses (see Fig. 5B and Fig. 6A) that the second terminal (i.e., a source or drain terminal) of the driving transistor (T0) is reset to a target voltage (again, see (Vint)) in a second resetting stage (i.e., see periods (t2, t3) in Fig. 6A for any driving cycle) to increase a voltage difference between the first terminal (i.e., a drain or source terminal) and a second terminal (i.e., a source or drain terminal) of the driving transistor (T0; again, see Page 5, Para. [0065]-[0071]).

As pertaining to Claim 14, Zhu discloses (see Fig. 5B and Fig. 6A) that a start time point of the light emission stage (i.e., see (t3) in Fig. 6A) is between a start time point and an end time point of the second resetting stage (i.e., see periods (t2, t3) in Fig. 6A for any driving cycle; and again, see Page 5, Para. [0065]-[0071]).

As pertaining to Claim 20, Zhu discloses (see Fig. 5B and Fig. 6A) that the compensation voltage is a difference value between a voltage level of the high voltage source (Vdd) and a threshold voltage (Vth) of the driving transistor (T0; again, see Page 5, Para. [0065]-[0071]).


Allowable Subject Matter

Claims 5-9 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Specifically, dependent Claims 5 and 15 recite subject matter that does not appear to be suggested by any of the prior art references relied upon by the examiner.  Claims 6-9 and 16-19, which depend from Claims 5 and 15, respectively, would be allowable based on their dependency on Claims 5 and 15.

In particular, with respect to Claim 5, Zhu discloses (see Fig. 5B and Fig. 6A) the control method of a light-emitting diode apparatus as claimed in independent Claim 1, and that the first terminal (i.e., a drain or source terminal) of the driving transistor (T0) is coupled to a high voltage source (Vdd), and the light-emitting diode apparatus (1) further comprises a first switch (T2), a second switch (T1), a third switch (T41), a fourth switch (T42), a fifth switch (T6), a sixth switch (T3), and a charge storage device (see 
in the first resetting stage (i.e., see a latter portion of period (t1) in Fig. 6A), turning on the switches (T6, T1, T41, T42) controlled by the first control signal (S1) and 
in the compensation stage (see (t2) in Fig. 6A), turning on the switches (T1, T41, T42) controlled by the second control signal (S2), and turning off the switches (T2, T3, T6) controlled by the light emission control signal (Emit) and the first control signal (S1); and
in the light emission stage (i.e., see (t3) in Fig. 6A), turning on the switches (T2, T3) controlled by the light emission control signal (Emit), and turning off the switches (T6, T1, T41, T42) controlled by the first control signal (S1) and the second control signal (S2; again, see Page 5, Para. [0065]-[0071]).

However, Zhu does not disclose “in the pre-resetting stage, turning on the switches controlled by the second control signal, and turning off the switches controlled by the light emission control signal and the first control signal.”  In fact, as disclosed by Zhu, in the pre-resetting stage (i.e., see an initial portion of period (t1) in Fig. 6A), the switches (T1, T41, T42) controlled by the second control signal (S2) are turned on, and the switches (T2, T6) controlled by the light emission control signal (Emit) are turned off; however, the switch (T3) controlled by the first control signal (S1) is turned on in the pre-resetting stage (i.e., see an initial portion of period (t1) in Fig. 6A).  The difference between the claimed subject matter and the subject matter disclosed by Zhu is significant in that the claimed subject matter requires a structure that is distinct from that disclosed by Zhu to provide the claimed “control method of the light-emitting diode apparatus” and further requires a claimed “pre-resetting stage to Claim 5, including all of the limitations of independent Claim 1, does not appear to be suggested by Zhu or any other reference relied upon by the examiner.

Similarly, with respect to Claim 15, Zhu discloses (see Fig. 5B and Fig. 6A) the control method of a light-emitting diode apparatus as claimed in independent Claim 11, and a first switch (T2);
a second switch (T1), wherein a first terminal and a second terminal (i.e., a source and a drain terminal) of the first switch (T2) are respectively coupled to a reference voltage source (Vref) and a first terminal (i.e., a source or a drain terminal) of the second switch (T1), and a second terminal (i.e., a source or a drain terminal) of the second switch (T1) is configured to receive a data signal (Data);
a third switch (T41);
a fourth switch (T42), wherein the third switch (T41) and the fourth switch (T42) are connected in series between the control terminal (i.e., the gate terminal) and the second terminal (i.e., the source or drain terminal) of the driving transistor (T0);
a fifth switch (T6) coupled between a common contact of the third switch (T41) and the fourth switch (T42) and the reset voltage source (Vint);
a sixth switch (T3), wherein a first terminal and a second terminal (i.e., a source and a drain terminal) of the sixth switch (T3) are respectively coupled to the first 
a charge storage device (see (C1)) coupled between the first terminal (i.e., the source or drain terminal) of the second switch (T1) and the control terminal (i.e., the gate terminal) of the driving transistor (T0), wherein on/off states of the first switch (T2) and the sixth switch (T3) are controlled by a light emission control signal (Emit), an on/off state of the fifth switch (T6) is controlled by a first control signal (S1), on/off states of the second switch to the fourth switch (T1, T41, T42) are controlled by a second control signal (S2), the switches (T6, T1, T41, T42) controlled by the first control signal (S1) and the second control signal (S2) are turned on and the switches controlled by the light emission control signal (Emit) are turned off in the first resetting stage (i.e., see a latter portion of period (t1) in Fig. 6A), the switches (T1, T41, T42) controlled by the second control signal (S2) are turned on and the switches (T2, T3, T6) controlled by the light emission control signal (Emit) and the first control signal (S1) are turned off in the compensation stage (see (t2) in Fig. 6A), and the switches (T2, T3) controlled by the light emission control signal (Emit) are turned on and the switches (T6, T1, T41, T42) controlled by the first control signal (S1) and the second control signal (S2) are turned off in the light emission stage (i.e., see (t3) in Fig. 6A; and again, see Page 5, Para. [0065]-[0071]).

However, again, Zhu does not disclose that “the switches controlled by the second control signal are turned on and the switches controlled by the light emission control signal and the first control signal are turned off in the pre-resetting stage.”  In fact, as disclosed by Zhu, in the pre-resetting stage (i.e., see an initial portion of period (t1) in Fig. 6A), the switches (T1, T41, T42) controlled by the second control signal (S2) are turned on, and the switches (T2, T6) controlled by the light emission control signal (Emit) are turned off; however, the switch (T3) controlled by the first control signal (S1) is turned on in the pre-resetting stage (i.e., see an initial portion of period (t1) in Fig. 6A).  Again, the difference between the claimed subject matter and the subject matter disclosed by Zhu is significant in that the claimed subject matter requires a structure of a “light-emitting diode apparatus” that is distinct from that disclosed by Zhu and further requires a claimed “pre-resetting stage” to pre-reset the control terminal of the driving transistor, wherein “the pre-reset voltage increases a voltage difference between the control terminal and a first terminal of the driving transistor” that cannot be provided by the structure disclosed by Zhu.  Therefore, the subject matter of Claim 15, including all of the limitations of independent Claim 11, does not appear to be suggested by Zhu or any other reference relied upon by the examiner.

Response to Arguments

Applicant's arguments filed 16 March 2021 have been fully considered but they are not persuasive.  The applicant has argued that none of the references relied upon by the examiner, particularly Zhu, teach or fairly suggest that the claimed “pre-reset voltage is different from a voltage provided from the reset voltage source” and that the “data signal of Zhu should not be interpreted as a pre-reset voltage” (see Remarks at Claims 1 and 11 that would distinguish the claimed “pre-reset voltage” from the initial voltage of a data signal as disclosed by Zhu.  Therefore, the rejection of Claims 1-4, 10-14 and 20 is maintained.  Claims 5-9 and 15-19 remain objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622